Citation Nr: 1112847	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-20 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder.   


REPRESENTATION

Appellant represented by:	Mr. John S. Berry, Esquire 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York. 

In pertinent part of the September 2008 rating decision, the RO granted service connection for major depressive disorder and assigned a 50 percent evaluation, effective from January 17, 2007, a temporary total evaluation for hospitalization over 21 days, effective from November 17, 2007, and a return of the 50 percent evaluation, effective from February 1, 2008.  By the way of a December 2008 rating decision, the RO awarded a temporary total evaluation for major depressive effective from July 18, 2008, and followed by a 50 percent evaluation effective from November 1, 2008.

In March 2010, the Board remanded the matter on appeal and a claim for entitlement to total disability based on individual unemployability (TDIU) for additional development.  It appears that based on the findings obtained through the additional development, entitlement to TDIU was awarded in a subsequent rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

When the Board remanded the matter on appeal in March 2010, it instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a VA examination to evaluate the current level of severity of his psychiatric disability.  Thereafter, the AOJ was instructed to readjudicate the claim based on the additional evidence, and provide the Veteran and his representative with a supplemental statement of the case (SSOC) if his claim remains denied.  

It appears from a review of the Veterans Appeals Control and Locator System (VACOLS) shows that the AOJ complied with the March 2010 remand directives, but a copy of the SSOC and any additional documents obtained to make that determination are not of record.  It suggests that there is a temporary folder at the RO, which needs to be associated with the claims file.  Specifically, VACOLS shows that the Veteran was provided with a VA examination in accordance with the March 2010 Board remand directives and issued a SSOC in July 2010. 

In addition, VACOLS reflects that the Veteran is now receiving disability benefits from the Social Security Administration (SSA).  It was noted that the Veteran received a favorable SSA determination in April 2010, but it does not identify the disorder for which the Veteran was receiving benefits.  These records could potentially be relevant to the Veteran's increased rating claim for major depressive disorder.   The Board notes that VA regulations provide that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, such as the SSA. VA will end such efforts only if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  

In this case, it is unclear if VA has made any effort to obtain the Veteran's SSA records.  An attempt should be made to obtain the SSA records and associate them with the claims, if it has not already been done.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should associate with the claims file a copy of the report of any VA psychiatric examination conducted since the March 2010 Board remand, a copy of the July 2007 supplemental statement of the case and any additional documents obtained to make that determination are not of record, and any records contained in a temporary folders being maintained for this case.

2. The RO/AMC should obtain copies of the Veteran's SSA disability records and associate them with the claims folder, if it has not already been done.  If these records cannot be obtained, then all efforts made to obtain them should be fully documented in the claims file.

3. After completion of the above development and any additional development deemed necessary, the Veteran's claim for an increased rating for major depressive disorder should be readjudicated, if needed.  If any benefit sought remains denied, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


